Title: From George Washington to Brigadier General Henry Knox, 13 May 1779
From: Washington, George
To: Knox, Henry



        Dr Sir.
Head Quarters Middlebrook 13th May 1779.

I inclose you a petition from Robinson who is under sentence of death for your consideration. If you concieve from his present disposition, or past conduct—any hopes of his becoming a useful soldier, you have my permission to suspend his punishment—But if you imagine it indispensibly necessary to make an example you will have his sentence put into execution.
 